DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/24/2020 are acknowledged.  No claims are amended; claims 1-20 and 23-31 are canceled; no claims are withdrawn; claims 21-22 and 32-33 are pending and will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Banas et al., US 2012/0052045 (cite A, attached PTO-892; herein “Banas”) in view of Trumpower et al., WO 2008/088738 (International publication of PCT/US2008/00396, Foreign patent document cite 1, IDS, 5/26/2018; herein “Trumpower”).

Although Banas teaches using compositions comprising cell products from AMP cells for suppressing the inflammatory responses which lead to ischemic injury in lung and teaches [0076] that Trumpower (PCT/US2008/00396) also discloses AMP compositions which suppress inflammatory responses which lead to ischemic injury, Banas doesn’t specifically recite using conditioned media produced from the AMP cells, called Amnion-derived Cellular Cytokine Solution (ACCS) in the therapeutic compositions.  
Trumpower, like Banas, teaches that AMP cell compositions can modulate inflammatory responses (Abst.) and explicitly teaches that conditioned media from AMP cells can modulate inflammatory responses (Abst.; [0003], [0019]).  The conditioned media from AMP cells is Amnion-derived Cellular Cytokine Solution (ACCS) [0057].  Trumpower teaches that the compositions can be sustained-release formulations [0132] prima facie obvious.
Regarding claims 32-33, Banas teaches that the AMP compositions can be administered parenterally wherein the parenteral administration can be by infusion, intravenous, intramuscular, intraarterial, intradermal, intraperitoneal, or subcutaneous administration [0060]; therefore, claims 32-33 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.  
Applicants suggest that the reference referred to in the previous Office action as “Trumpower et al. WO 2008/088738” should be called Marshall et al. WO 2008/088738.  International patent applications are listed on the Notice of References by the senior (last listed) author’s name when automatically populated by the PTO system.  Trumpower is the last listed author and Marshall is the first listed author on the International application WO 2008/088738; hence, both ways of identifying the 
Regarding the rejection of claims 21-22 and 32-33 under 35 U.S.C. § 103 over Banas in view of Trumpower, Applicants argue (Remarks, pp. 5-7) that A) Banas does not teach that AMP cell products can be used in their methods and that Banas defines cell products at [0046] for no apparent reason, B) that Trumpower does not address ischemic injury and C) Trumpower demonstrates a lack of inhibition of in vitro mixed lymphocyte reactions by AMP cells when they are separated from the lymphocytes with a transwell membrane; hence, there must be no functional equivalence between AMP cells and ACCS.
The rejection relies on Banas’ teaching that ischemic injury in tissues such as lung can be treated by the administration of compositions comprising Amnion-derived Multipotent Progenitor cells (AMP cells) (Abst.; [0012]), wherein, according to Banas, the ischemic injury is reduced by modulating, preventing or reducing an inflammatory response in the tissues [0012].  Banas teaches that the disclosure of Trumpower (PCT/US2008/00396) teaches that conditioned media from AMP cells (i.e. ACCS) is a useful agent for treating inflammatory conditions [0003].  Banas teaches that their method comprises the administration of IRMC cells (such as AMP cells) or their membranes along with suitable active agents for modulating ischemic injury in tissues or organs by modulating the inflammatory response in the tissues or organs [0002].  Banas teaches that cell products from AMP cells are suitable for human clinical use [0036] and defines cell products as comprising cytokines secreted from a cell [0046] and teaches that AMP cells, as taught by Trumpower, modulate, prevent or reduce the 
Banas doesn’t specifically teach using ACCS (i.e. conditioned media from AMP cells) as the therapeutic agent, but a person of ordinary skill in the art at the time of filing would have found it obvious to use ACCS as the therapeutic agent to inhibit the inflammatory response in the tissues or organs, thereby treating the ischemic injury, because Trumpower teaches that ACCS (conditioned media from AMP cells) inhibits the inflammatory response (see [0003] and [0076] in Banas and Abst., [0003] and [0019] in Trumpower) which a person of ordinary skill in the art at the time of filing would have found it obvious would treat ischemic injury in the tissues or organs because Banas teaches that the modulation of the ischemic injury in their methods occurs by their therapeutic compositions inhibiting the inflammatory response in the tissues and organs.  Thus, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute Trumpower’s composition comprising ACCS for the AMP cells in Banas’ method with a reasonable expectation of success because Trumpower’s compositions reduce the inflammatory response.
Regarding Applicants allegation that Banas teaches and defines ‘cell products’ for no reason, i.e. that cell products are not to be used in Banas method, Applicants are pointed to [0036] which describes AMP cells and teaches that their cell products are suitable for human clinical use.  The rejection is not based on Banas teaching the 
Regarding Applicants allegation that Trumpower does not teach treating ischemic injury, as set forth in Banas, Banas’ therapeutic method for treating ischemic injury is by administering therapeutic compositions which reduce the inflammation response which thereby treats the ischemic tissue or organ.  The rejection is based on substituting Trumpower’s compositions for reducing the inflammatory response for Banas’ compositions which reduce the inflammatory response; hence, the rejection does not rely on Trumpower teaching that reduction of the inflammatory response leads to treating ischemic injury because that is already established in Banas.  Hence, Applicants argument is unpersuasive.
Trumpower teaches that “The invention is directed to novel methods for modulating inflammatory and/or immune responses. Such methods utilize compositions comprising extraembryonic cells (herein referred to as EE cells) including but not limited to extraembryonic HLA-G positive cells (herein referred to as EHP cells) and amnion-derived multipotent progenitor cells (herein referred to as AMP cells); compositions comprising expanded EE cell populations, and/or cell lysates and/or conditioned media derived therefrom, alone or in combination with each other and/or in combination with various extracellular matrices and/or ” (Abst.), “The field of the invention is directed to novel methods for modulating inflammatory and/or immune responses. Such methods utilize compositions comprising extraembryonic cells (herein referred to as EE cells) including but not limited to extraembryonic HLA-G positive cells (herein referred to as EHP cells) and amnion-derived multipotent progenitor cells (herein referred to as AMP cells); compositions comprising expanded EE cell populations, and/or cell lysates and/or conditioned media derived therefrom, alone or in combination with each other and/or in combination with various extracellular matrices and/or devices and/or other suitable active agents” [0003], “In accordance with the present invention, Applicants have discovered that extraembryonic cells (EE cells) including but not limited to extraembryonic HLA-G positive cells (EHP cells) and amnion-derived multipotent progenitor cells (AMP cells), and/or cell lysates and/or conditioned media derived therefrom, alone or in combination with each other and/or other suitable active agents, are useful agents capable of suppressing, preventing, ameliorating or treating HVG, GVHD, as well as many other immune and/or inflammatory diseases and disorders.” [0019], “It is a further object of the invention to provide methods for modulating inflammatory and/or immune responses and/or treating, preventing and/or ameliorating inflammatory, immune, and/or allergic diseases and disorders in a subject in need thereof by administering conditioned media derived from AMP cells, referred to herein as amnion-derived cytokine solution (ACCS), cell lysates derived therefrom, or cell products derived therefrom, each alone or in combination, including in combination with each other and/or in combination with various extracellular matrices and/or devices and/or other suitable active agents.” [0020], “A third aspect of the invention is a method of suppressing, preventing or ameliorating an inflammatory response in an subject in need thereof, such method comprising administering to the subject an effective amount of a including AMP cells, conditioned media derived therefrom, cell lysates derived therefrom, and cell products derived therefrom, each alone or in combination with each other.” [0025], “A fourth aspect of the invention is a method of ameliorating an inflammatory response in an subject in need thereof, such method comprising administering to the subject an effective amount of a composition selected from the group consisting of a composition comprising EHP cells, including AMP cells, conditioned media derived therefrom, cell lysates derived therefrom, and cell products derived therefrom, each alone or in combination with each other.” [0026], “Because of their novel immunomodulatory properties, EHP cells, including AMP cells, conditioned media derived therefrom, cell lysates derived therefrom, or cell products derived therefrom, each alone or in combination, or in combination with other active agents, are particularly useful in the prevention and/or the amelioration of inflammatory and/or immune responses and/or allergic reactions.” [0086] and “In addition, the novel immunomodulating properties possessed by the compositions of the invention and described herein make the compositions useful in clinical settings in which modulating inflammatory and/or immune responses and/or treating, preventing and/or ameliorating inflammatory, immune, and/or allergic diseases and disorders in a subject in need thereof is indicated. Such uses are accomplished by administering EHP cells, including AMP cells, conditioned media derived therefrom, cell lysates derived therefrom, and cell products derived therefrom, each alone or in combination, including in combination with each other and/or other suitable active agents.” [0129].
Hence, Applicants allegation that Trumpower does not teach administering ACCS to reduce the inflammatory response is completely unpersuasive.

Applicants’ assertion that a person of ordinary skill in the art at the time of filing would have interpreted the in vitro experiment with AMP cells in transwell plates as demonstrating that ACCS cannot reduce an inflammatory response is unpersuasive because no nexus between the results of the in vitro experiment and reduction of inflammatory response is given by Applicants.  The experiment does not use ACCS but uses AMP cells in the upper chamber of a transwell device.  The experiment does not assay inflammation or any markers or pathways of inflammation.  When Trumpower did look at the effect of AMP cell conditioned media in a similar experiment, they saw a slightly diminished PBMC response to mitogen and a greater inhibition to MLR and recall antigen responses but did not reach statistical significance due to high variability [0192].  Hence, it would appear that ACCS DOES have an immunomodulatory effect in the in vitro assays but that the concentration used in the assay was too low.
Hence, Applicants assertion that a person of ordinary skill in the art at the time of filing would have concluded that ACCS does not reduce the inflammatory response because AMP cells in transwell plates in an in vitro assay did not block PBMC activation by mitogen is unpersuasive because Trumpower repeatedly teaches that the therapeutic administration of ACCS reduces the inflammatory response (see above) and demonstrates that ACCS has an immunomodulatory effect on PBMC activation, mixed lymphocyte reactions, and recall antigen responses even if at a level below statistical significance.
.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651